Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over De la Torre (9799096) in view of Michrowski (20120007939).
Regarding claim 1, De La Torre teaches a system for anonymization of audio-visual medical data, the system comprising (col. 12 lines 3-15): 
a processor; an object analysis unit executable by the processor to: receive video data comprising a sequence of images for monitoring a subject (col. 10 lines 54-65); 
detect one or more faces in each image of the sequence of images (col. 7 lines 26-50);
identify a face of the subject amongst the one or more faces (col. 7 lines 26-50); 
determine whether live monitoring is to be performed for the subject; and morph the subject face based on the determination to obtain anonymized video data, wherein the morphing comprises changing 
De La Torre does not teach blurring the background.
Michrowski teaches tag the identified face as subject face and remaining faces as bystander faces (par. 41 and 64); 
and a data processing module executable by the processor to: mask the bystander faces (par. 41 and 63-64); 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in De La Torre the ability to blur the background region of a video as taught by Michrowski in order to maintain the privacy of people around the main speaker.  
Regarding claim 2, see the abstract of De La torre.
Regarding claim 4, see col. 11 lines 4-42, landmarks of the face.  
Regarding claim 5, De la torre recognizes faces in the video.
Regarding claim 7, pars. 41 and 63-64 of Michrowski teach bluring.  
Regarding claim 8, see col. 5 lines 4-10 of De La Torre, wrinkles would change the texture.  Further the rejection of claim 1 shows a neural face is placed on the person.  
Regarding claim 9, see col. 6 lines 15-40 and col. 7 lines 45-65 of De La Torre which aligns the neural face based on the persons facial landmarks.  
Regarding claim 10, the face is transmitted and analyzed by the person on the other end of the video. 
Regarding claims 11-13 and 15-20, see the rejection of claims 1-2, 4-5, and 7-10.
 

s 3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De la Torre (9799096) in view of Michrowski (20120007939) in further view of Li (20150213604).
Regarding claims 3 and 6, De La Torre and Michrowski do not teach tracking 
Li teaches this in paragraph 35.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in De La Torre and Michrowski the ability to track a subjects face as taught by Li.  The reason is to allow for smooth and continuous face tracking. 
Regarding claim 6, see the rejection of claim 3. 
Regarding claim 14, see the rejection of claim 3.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666